Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments and amendments, filed 11/20/2020, with respect to claims 18-22 have been fully considered and are persuasive.  The 35 USC 102(a)(1) rejection of claims 18, 19, 20, 21 has been withdrawn. The 35 USC 103 rejection of claim 22 has been withdrawn. 
	Examiner notes that claims 1-6, 11-17, 39-44 and 46-54 were indicated as being allowed in the last office action.
	Claims 28-38 were objected to as being dependent on a rejected claim. Examiner acknowledges that applicant has amended claim 28 so that its allowable limitations are now incorporated into claim 18.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-6, 11-22, 28-44, 46-54 are allowed.
The most pertinent prior art is Brodeur which teaches a mass flow controller and the elements within a mass flow controller. Although the Brodeur reference teaches a controller that has input/output capabilities, there is no evidence that this controller is able to perform the function of “the output signal is generated as a function of the timing of the delivery so that the output signal can be used to synchronize each mass flow controller to at least one other device.” This limitation is presented in method claims 18 and 39 and are unique to the claimed invention. There is no evidence within the prior art which suggests of anticipates that the controller is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/TARUN SINHA/Primary Examiner, Art Unit 2863